DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 05/19/2022, addressing claims 1-2, 4-5, and 9-17 rejection from the non-final office action (03/17/2022), by amending claims 1-2 and 16; cancelling claim 15; and adding new claims 20-21 is entered and will be addressed below.
Election/Restrictions
Claims 3, 6-8, and 18-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A2, B1, and B3-B4, there being no allowable generic or linking claim.
Specification
The disclosure is objected to because of the following informalities: “The mating mask 30 has a mating area 32, which includes the first mating area 321 and the second mating area 323. The first mating area 323 is provided with a plurality of first mating openings” ([0079], 4th-5th sentences, conflicting first mating area labels).  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first mating area is provided with a plurality of first mating openings” of claim 16 and ““wherein the mating mask has a shape of rectangular, the second mating area is surrounded by the first mating area and other areas of the mating mask” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note Applicants’ Figs. 5-9, and 11 each shows a plurality of first mating openings yet the elected Species Figs. 1-4 and 10 has one mating opening that is cooperating with one main mask. Claims were not subjected to 112(a) rejection because it is commonly known in the mask deposition technology that multiple main masks are used side by side and the mating mask may have multiple mating openings each align with a main mask, as disclosed in ‘804 (Fig. 5).

Note if Applicants argue that the plurality of first mating openings of claim 16 has to be the embodiment of Figs. 5-9, and 11, then claims 16-17 should also be withdrawn.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretations
The “wherein when the main mask is laminated with the mating mask” of claim 12 (similar for claim 16) is considered inclusive “cover with a thin sheet”, see onelook.com. If Applicants argue that laminated has to be a lamination/adhesive layer, please kindly pointed out the support in Applicant’s Specification.

	The “a display panel” in various claims is not part of the mask assembly and not part of the claim limitation. It is rather a product made by the apparatus.

	The “a slotted area” of claim 17 is considered an elongated area as Applicants’ slotted area 123 shown in Fig. 2a. 

	The newly added limitation “wherein the second evaporation opening is positioned in the ineffective evaporation area to reduce uneven force at an edge of the effective evaporation area” of claim 20, the purpose of the opening distribution is not part of the apparatus. Also, when a main mask having even opening/hole distribution, it intrinsically have even force distribution than non-uniform hole distribution.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation “wherein the mating mask has a shape of rectangular, the second mating area is surrounded by the first mating area and other areas of the mating mask” of claim 20, there is no disclosure of this limitation in Applicants’ Specification.
Applicants argue that the new claims are support by Fig. 2b, 4b, and 10, and [0076]-[0077]. The examiner notices that “the first mating area 321 surrounds the second mating area 323 “ in [0082], but cannot find any discussion of surround nor other areas in Applicants’ Specification.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the second mating area is provided with a plurality of second mating openings, an orthographic projection of the second mating opening on the mating mask is completely offset from an orthographic projection of the ineffective evaporation opening on the mating mask”, no only with the antecedent issue of openings vs. opening, it is also not clear whether it requires all second mating openings need to be offset from the ineffective evaporation opening(s) or only one or more of the second mating openings need to be offset from the ineffective evaporation opening.

Claim 13 will be examined inclusive all of the above interpretations.

	Claim 16 recites “an orthographic projection of each of the first mating openings on the mating mask completely covers an orthographic projection of each of the effective evaporation openings on the mating mask”, there is no antecedent basis for the boldfaced portion of the claim. Claim 16 describes “wherein the main mask comprises an effective evaporation area and an ineffective evaporation area, a plurality of effective evaporation openings are distributed in the effective evaporation area”.

	This portion of claim 16 will be examined inclusive “an orthographic projection of each of the first mating openings on the mating mask completely covers an orthographic projection of each of the effective evaporation openings on the main mask”.

	Furthermore, it is understood that “covers an orthographic projection of each of the effective evaporation openings” means corresponding to some of the effective evaporation openings, it is not covering/shielding as in the second mating area, and it cannot be corresponding to ALL effective evaporation openings.

	The examiner notices that “The material can be deposited on the substrate after passing through the smaller effective evaporation opening in the effective evaporation area 121 and then through the larger first mating opening, so that the mounting accuracy requirements of the main mask 10 and the mating mask 30 can be reduced” (Applicants’ Specification [0072]). This is not equivalent to a plurality of first mating openings each corresponds to a smaller effective evaporation opening.

	Dependent claim 17 is also rejected under USC 112(b) at least due to dependency to rejected claim 16.

The newly added limitation “wherein the mating mask has a shape of rectangular, the second mating area is surrounded by the first mating area and other areas of the mating mask” of claim 20, it is not clear what is “other areas”, it is also not clear what component the other area belongs to. Without a specific structure component, anything is surrounded by abstract other areas in the universe.

This portion of claim 20 will be examined inclusive any abstract other areas.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 9-12, 14, 16-17, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohta et al. (US 20200411804, hereafter ‘804).
‘804 teaches all limitations of:
Claim 1: VAPOR DEPOSITION MASK AND VAPOR DEPOSITION DEVICE (title), As illustrated in FIG. 4, the vapor deposition mask 125 includes FMM sheets 126, first cover sheets 127, second cover sheets 131, and a frame 130 ([0053], the claimed “A mask assembly, comprising: a main mask”), The FMM sheet 126 includes opening regions 126a provided with a plurality of the openings 26r, 26g, and 26b that are used for forming a film by depositing the vapor deposition material 123 on the film formation area 111 of the substrate 110 (see FIG. 6) ([0054], the claimed “having an evaporation area  defining a plurality of evaporation openings”, see also Fig. 7), 
The notch forming portion 128 has a shape corresponding to the notch portion 9 provided in the display area 8. The notch forming portion 128 covers the openings 26r, 26g, and 26b that are present in a section, corresponding to the notch portion 9, of the opening region 126a of the FMM sheet 126, thereby preventing the film formation on the notch portion 9 ([0070], the claimed “the evaporation area comprising an effective evaporation area and an ineffective evaporation area, a first evaporation opening  located in the effective evaporation area being an effective evaporation opening, a second evaporation opening located in the ineffective evaporation area being an ineffective evaporation opening”; the first cover sheet 127 is the claimed “a mating mask comprising a first mating area and a second mating area, the first mating area corresponding to the effective evaporation area, the first mating area being configured to cooperate with the effective evaporation area for evaporation, the second mating area corresponding to the ineffective evaporation area, the second mating area being configured to shield the ineffective evaporation area; wherein: the effective evaporation area corresponds to a display area of a display panel, the first mating area is provided with a first mating opening, the first mating opening is corresponding to the effective evaporation opening such that evaporation material can pass therethrough during evaporation, an orthographic projection of the first mating opening on the mating mask completely covers an orthographic projection of the effective evaporation opening on the mating mask, and the second mating area shields the ineffective evaporation opening in the ineffective evaporation area”). 

Claim 2: Fig. 8 shows the FMM sheet 126 has smooth surfaces and the first cover sheet is attached to the lower surface of the FMM sheet 126, see Fig. 3 for the vapor deposition source 122 (the claimed “wherein: the main mask comprises an evaporation surface, the evaporation surface is disposed facing to an evaporation source; and KILPATRICK TOWNSEND 76034348 1Appl. No. 16/340,693Attorney Docket No.: 104703-1132337Amdt. dated May 19, 2022Response to Office Action of March 17, 2022 
the mating mask is coupled to the evaporation surface of the main mask”).
Claims 4-5 and 10-12: As illustrated in FIG. 5, in the display screen 7 of the EL display device 2, the notch portion 9, in which no display is performed, is formed inside a display area 8. Further, corners 48, which are each of the four corners of the display area 8 of the display screen 7, are each formed in a round shape ([0067], the claimed “wherein the main mask comprises at least one sub-mask defining an irregular-shaped opening area, the irregular-shaped opening area constituting at least a part of the ineffective evaporation area” of claim 4 and “wherein the ineffective evaporation area comprises a second ineffective evaporation area, the second ineffective evaporation area is located at an end of the main mask and corresponds to the irregular-shaped opening area of the sub-mask at the end; the mating mask comprises a second mating mask, the first mating area of the second mating mask corresponds to the effective evaporation area of the sub-mask located at the end of the main mask, the second mating area corresponds to the second ineffective evaporation area and shields the ineffective evaporation opening in the second ineffective evaporation area” of claim 5, “wherein the evaporation area comprises a first transverse centerline and a first longitudinal centerline perpendicular to each other, the evaporation area is axisymmetric relative to the first transverse centerline and/or the first longitudinal centerline” of claim 10, “wherein the mating mask comprises a mating area and a second transverse centerline and a second longitudinal centerline perpendicular to each other, the mating area being axisymmetric relative to the second transverse centerline and/or the second longitudinal centerline” of claim 11, and “wherein when the main mask is laminated with the mating mask, the first longitudinal centerline coincides with the second longitudinal centerline” of claim 12).
Claim 9: as illustrated in FIG. 7, the first cover sheet 127 is provided with a round forming portion 129 for rounding the corner 48 of the display area 8 ([0073], the claimed “wherein a projection of the irregular-shaped opening area on a main body of the main mask has a shape of circular or polygonal with an arcuate chamfer”).
Claim 14: Fig. 7 shows the opening region 126a, with multiple first cover sheets 127 as shown in Fig. 4, corresponds to the display area 8 of Fig. 5 (the claimed “wherein the orthographic projection of the first mating opening on the mating mask completely coincides with the orthographic projection of the effective evaporation opening on the mating mask”).
Claim 16: The first cover sheet 127 is disposed so as to extend in the short side direction of the FMM sheet 126 ([0061], the claimed “A mating mask, configured to be laminated with a main mask”), The FMM sheet 126 includes opening regions 126a provided with a plurality of the openings 26r, 26g, and 26b that are used for forming a film by depositing the vapor deposition material 123 on the film formation area 111 of the substrate 110 (see FIG. 6) ([0054], the claimed ”wherein the main mask comprises an effective evaporation area and an ineffective evaporation area, a plurality of effective evaporation openings are distributed in the effective evaporation area, a plurality of ineffective evaporation openings are distributed in the ineffective evaporation area”);
 The notch forming portion 128 has a shape corresponding to the notch portion 9 provided in the display area 8. The notch forming portion 128 covers the openings 26r, 26g, and 26b that are present in a section, corresponding to the notch portion 9, of the opening region 126a of the FMM sheet 126, thereby preventing the film formation on the notch portion 9 ([0070], the claimed “wherein the mating mask has a mating area, the mating area comprises a first mating area and a second mating area, the first mating area is configured to cooperate with the effective evaporation area for evaporation, the second mating area is configured to shield the ineffective evaporation area, the first mating area is provided with a plurality of first mating openings, the first mating openings are respectively corresponding to the effective evaporation openings such that evaporation material can pass therethrough during evaporation, an orthographic projection of each of the first mating openings on the mating mask completely covers an orthographic projection of each of the effective evaporation openings on the mating mask, the second mating area corresponds to the ineffective evaporation area and shields the plurality of ineffective evaporation openings in the ineffective evaporation area”). Note the plurality of first mating openings are shown in the illustration below, same as the mating opening as Applicants’ Fig. 2b showing opening is not completely surrounded.
Claims 17 and 20-21: Fig. 6 shows the claimed “wherein the mating area comprises the first mating area and the second mating area, the second mating area corresponds to a slotted area of a display panel, the first mating area surrounds the second mating area” of claim 17, “wherein the mating mask has a shape of rectangular, the second mating area is surrounded by the first mating area and other areas of the mating mask; or, the mating mask has a shape of rectangular, the second mating area is surrounded by the first mating area”, see also 112 rejection above, and “wherein the second evaporation opening is positioned in the ineffective evaporation area to reduce uneven force at an edge of the effective evaporation area; the first evaporation opening located in the effective evaporation area and the second evaporation opening located in the ineffective evaporation area are of a substantially same size” of claim 21 as Fig. 6 shows even hole distribution).

    PNG
    media_image1.png
    267
    633
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    433
    774
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1st mating 
opening
duplicate 
to cover 
multiple 
main masks )][AltContent: textbox (1st mating 
openings )][AltContent: arrow][AltContent: arrow]












Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘804, as being applied to claim 1 rejection above, in view of Ahn et al. (US 20110139069, hereafter ‘069).
‘804 teaches that (a) to (d) of FIG. 9 are diagrams schematically illustrating movement of the first cover sheet when the first cover sheet 127 is adhered to the magnet plate 121. As illustrated in (d) of FIG. 9, the first cover sheet 127 is configured such that the thickness of at least a part of the notch forming portion 128 is formed to be smaller than the thickness of the trunk portion 127a. Since the notch forming portion 128 protrudes from the trunk portion 127a, when the first cover sheet 127 is adhered to the magnet plate 121 as illustrated in FIG. 9(a), the first cover sheet 127 easily comes into contact with the FMM sheet 126 from the notch forming portion 128 as illustrated in FIG. 9(b). Thus, as a result of the entirety of the first cover sheet 127 failing to evenly come into contact with the FMM sheet 126, and the first cover sheet 127 coming into contact with the FMM sheet 126 from the notch forming portion 128, the periphery of the notch portion 9 of the FMM sheet 126 may be wrinkled as illustrated in FIG. 9(c) ([0075]-[0076]).

‘804 also teaches that The notch forming portion 128 has a shape corresponding to the notch portion 9 provided in the display area 8. The notch forming portion 128 covers the openings 26r, 26g, and 26b that are present in a section, corresponding to the notch portion 9, of the opening region 126a of the FMM sheet 126, thereby preventing the film formation on the notch portion 9 ([0070]) as discussed above).

‘804 does not teach the other limitations of:
Claim 13: wherein the second mating area is provided with a plurality of second mating openings, an orthographic projection of the second mating opening on the mating mask is completely offset from an orthographic projection of the ineffective evaporation opening on the mating mask.

‘069 is analogous art in the field of Mask Assembly (title) a deposition material, e.g., an electrode material, a light emission layer material, or the like, may be evaporated from a deposition unit 20 to be deposited on the mother substrate 50 through the pattern portions 210 of the masks 200, such that the deposited material on the mother substrate 50 may have a same shape as that of the pattern portions 210 (Fig. 5, [0059]). ’069 teaches that As shown in FIG. 6, a support stick 302 of a mask assembly according to the second exemplary embodiment may include a communication pattern 311 and a contact support portion 321. The communication pattern 311 may define openings through the contact support portion 321, e.g., through an entire thickness of the support stick 302 along the z-axis ([0063]), for the purpose of damage to the masks 200 by the support stick 302 can be substantially reduced ([0065]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the thin notch forming portion 128  of ‘804 with communication pattern/holes 311 of ‘069, for the purpose of damage to the masks 200 by the support stick 302 can be substantially reduced, as taught by ‘069 ([0065]) and to avoid wrinkle problem due to magnetic force as required by ‘804 ([0076], a person of ordinary skill in the art would have known the magnetic force is proportion to the mass/volume of the thinned region of the notch forming portion). Because the notch forming portion is to cover the openings 26r, 26g, and 26b that are present on the mask, the communication pattern/holes 311 imported from ‘069 has to be completely offset from the film forming pattern/openings 26r, 26g, and 26b corresponding to the notch forming portion 128.
Alternatively, claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘804, in view of Zhu et al. (US 20200190655, previously cited, hereafter ‘655).
In case Applicants argue that Fig. 6 of ‘804 the shading on the FMM sheet 126 is not an indication of hole distribution and ‘804 does not teach the limitations of:
Claim 21: wherein the second evaporation opening is positioned in the ineffective evaporation area to reduce uneven force at an edge of the effective evaporation area; the first evaporation opening located in the effective evaporation area and the second evaporation opening located in the ineffective evaporation area are of a substantially same size.


‘655 is analogous art in the field of A mask plate includes a plurality of first supporting and shielding strips, and a plurality of second supporting and shielding strips … and an edge of a predetermined surface of the objective supporting and shielding strip parallel to an extending direction of the objective supporting and shielding strip is provided with a thinned area; … shielding strip facing a deposition material when a mask evaporation is performed through the mask plate (abstract) with a source of particles is heated to evaporate particles (col. 2, lines 34-35) The thinned area 5 is further provided with a plurality of first ribs 9 that are spaced apart from each other (Fig. 12, [0049], 6th sentence). ’655 teaches that Besides supporting a mask strip 2, the first supporting and shielding strip 13 and the second supporting and shielding strip 14 (Fig. 2, [0037], 2nd sentence, Fig. 2 shows the shielding strips 13, 14 covers some of the pixels/holes 20). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted uniform hole distribution with some holes under the shield strips, as taught by ‘655, below the cover sheet 127 of ‘804, for its obvious balance of tension and/or for its suitability for with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.  
In regarding to claim interpretation, Applicants argue that the mating mask cannot be just as “a thin sheet”, but with first mating openings and the second openings based on [0053], see the middle of page 7.
	This argument is not persuasive.
	Claim 1 only includes “a first mating opening” and claim 16 includes “a plurality of first mating openings”, and dependent claim include “second mating opening” of claim 13. Not only the Specification can be read into the claim, by doing so, it also creates many issues, including 112(d) issue for these dependent claims.
	The rejection set forth in the OC clearly set forth the first mating opening in ‘804 and the second mating opening in ‘069.
In regarding to 112 rejection, see the top of page 9, Applicants’ amendment overcomes the previous rejection. However, Applicants’ amendment and argument also raise new 112(a) and 112(b) issues.
Applicants argue that in Figs. 5-7 of ‘804, the cover sheet 127 does not include any opening that allow the evaporation material to pass therethrough during evaporation, see the paragraph following enclosed Figures on page 11.
	This argument is not persuasive.
	The examiner clearly point out the openings of the cover sheet 127, same as Applicants’ opening of the mating mask shown on Fig. 2b.
	Moreover, Applicants’ new claim limitations “wherein the mating mask has a shape of rectangular, the second mating area is surrounded by the first mating area and other areas of the mating mask” seems to be trying to redefine the opening of the mating mask as a hole completely surrounded by walls/areas. However, this is not shown in Applicants’ drawing nor in Specification. As a result, the drawing objection and 112(a) rejection are applied above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170244036 is cited for laminate 10 for forming reinforcing bars 21 (Figs. 3A-D, [0036]). US 20180155818 is described in Applicants’ IDS 12/16/2019.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716